IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 98-41125
                         Summary Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

SANDRA SALDANA; MARIA DE LA LUZ SALDANA,

                                           Defendants-Appellants.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. B-98-CR-219-1-S1
                       --------------------

                         November 12, 1999

Before JOLLY, JONES, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Maria De La Luz Saldana (“Maria”) and her daughter, Sandra

Saldana (“Sandra”), challenge their convictions for conspiracy to

possess with the intent to distribute more than 50 kilograms of

marijuana and aiding and abetting the possession with the intent

to distribute marijuana, in violation of 21 U.S.C. §§ 841(a)(1),

841(b)(1)(C), and 846.   They argue that the district court erred

in excusing Juror Beatrice Serrata, an eight-and-one-half-months-

pregnant woman who had suffered light contractions and who was


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 98-41125
                                 -2-

scheduled to see her doctor for a sonogram, from service prior to

closing arguments.    The district court did not abuse its

discretion in dismissing Serrata since medical reasons prevented

her from continuing as a juror.    See Fed. R. Crim. P. 24(c);

United States v. Bourgeois, 950 F.2d 980, 987 (5th Cir. 1992);

United States v. Dumas, 658 F.2d 411, 413 (5th Cir. 1981).       The

appellants’ conclusional argument that they were prejudiced by

the loss of a woman juror is insufficient to establish the

required prejudice.    See, e.g., United States v. Rodriguez, 573

F.2d 330, 332 (5th Cir. 1978).

     The appellants also argue that the district court erred in

dismissing Juror Mark Ciochetti from service after deliberations

had begun because he expressed doubts about the sufficiency of

the evidence.   Because they raise this argument for the first

time on appeal, it is reviewed for plain error only.    See United

States v. Calverley, 37 F.3d 160, 162-64 (5th Cir. 1994)(en

banc).   Ciochetti informed the district court that “Title 21 is a

bad law” and that he would not apply it in the instant case; he

expressed no opinion regarding the sufficiency of the evidence to

convict the defendants.    The district court’s dismissal of a

juror who refused to apply the law was not error, plain or

otherwise.   See Fed. R. Crim. P. 23(c); United States v. Flores,

63 F.3d 1342, 1354 (5th Cir. 1995).

     The appellants additionally contend that the evidence was

insufficient to overcome their entrapment defense.    They argue

that the Government used the offer of Sharon Gill’s house to lure

them into participating in the drug deal, which crime they were
                          No. 98-41125
                               -3-

not otherwise predisposed to committing.    Because they did not

renew their motion for a judgment of acquittal at the close of

all the evidence, we review the argument for plain error.       See

United States v. Rodriguez, 43 F.3d 117, 126 (5th Cir. 1995).

The appellants have not demonstrated error, plain or otherwise,

in connection with the rejection of their entrapment defense.

The trial testimony reflects that the appellants had past

experience in drug trafficking and were eager to enter into the

transaction proposed by the Government.    Their enthusiastic

participation in the drug deal is sufficient to prove that they

were predisposed to committing the offense.    See United States v.

Chavez, 119 F.3d 342, 346 (5th Cir.), cert. denied, 118 U.S. 615

(1997).

     The appellants have failed to demonstrate any error in

connection with their convictions, and the district court’s

judgments are affirmed.

     AFFIRMED.